I concur in the affirmance of this case for the following reasons:
First. There are no such assignments in the record as appear in appellants' brief numbered, 1, 2, 3, 4, and 5. The matters here complained of should have been called to the court's attention in the motion for new trial They therefore cannot be considered. *Page 469 
Second. Assignments 6, 8, and 9 complain of the court's charge. No bill of exception appears to have been taken as required by chapter 59, Acts of 1913; hence the errors therein, if any, are waived. There is evidence and pleading to support the verdict and judgment, and the rendition of the judgment presents no error in law apparent on the face of the record. If there were no evidence to support the judgment, or a want of sufficient pleadings, that would present an error in law apparent on face of the record, or, as it is sometimes termed, fundamental error, which would require reversal, even though it was not assigned, and regardless of whether or no exception was taken to the peremptory charge. Harper v. Dodd, 30 Tex. Civ. App. 287, 70 S.W. 223; Hodge v. Toyah Valley Irrigation Co., 174 S.W. 334, decided by this court, and not yet officially reported; Needham v. Cooney, 173 S.W. 979.
Third. The seventh assignment complains of error in not sustaining the defendant's pleadings. All exceptions to such pleadings were overruled, except one which merely struck out the words "defendant Dees consulted with a lawyer." That presents no error, and it is not apparent in what manner the court refused to sustain pleadings.